     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 1 of 14 Page ID #:7809



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)
4    Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
5    ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
6    Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
7    Assistant United States Attorney
     Senior Trial Attorney, National Security Division
8         1500 United States Courthouse
          312 North Spring Street
9         Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12   EVAN N. TURGEON (D.C. Bar No. 1010816)
     Trial Attorney, National Security Division
13   United States Department of Justice
          950 Pennsylvania Avenue, N.W., Suite 7700
14        Washington, D.C. 20530
          Telephone: (202) 353-0176
15        E-mail:      evan.turgeon@usdoj.gov

16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
                              UNITED STATES DISTRICT COURT
18
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,                    No. LACR19-642-VAP
20                                                No. LACR20-155-VAP
                 Plaintiff,
21                                                GOVERNMENT’S OPPOSITION TO
                      v.                          DEFENDANT’S EMERGENCY EX PARTE
22                                                APPLICATION FOR TWO-WEEK EXTENSION
     IMAAD SHAH ZUBERI,                           OF REPORTING DATE DURING MEDICAL
23                                                RECOVERY AND FURTHER TESTING;
                 Defendant.                       DECLARATION OF DANIEL J. O’BRIEN
24

25

26

27

28
                                              1
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 2 of 14 Page ID #:7810



1          Plaintiff United States of America, by and through its counsel

2    of record, the United States Attorney for the Central District of

3    California, hereby opposes defendant Imaad Shah Zuberi’s emergency ex

4    parte application for two-week extension of his reporting date.

5          This opposition is based upon the attached Memorandum of Points

6    and Authorities, the attached Declaration of Daniel J. O’Brien, and

7    the files and records in this case.

8     Dated: June 30, 2021                 Respectfully submitted,

9                                          TRACY L. WILKISON
                                           Acting United States Attorney
10
                                           BRANDON D. FOX
11                                         Assistant United States Attorney
                                           Chief, Criminal Division
12

13                                               /s/
                                           DANIEL J. O’BRIEN
14                                         Assistant United States Attorney

15

16                                               /s/
                                           ELISA FERNANDEZ
17                                         Assistant United States Attorney

18
19
                                                 /s/
20                                         EVAN N. TURGEON
                                           Trial Attorney
21
                                           Attorneys for Plaintiff
22                                         UNITED STATES OF AMERICA

23

24

25

26

27

28

                                               2
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 3 of 14 Page ID #:7811



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          On June 29, 2021, the Ninth Circuit denied defendant’s motion

3    for bond pending appeal.       Shortly thereafter, this Court entered an

4    order directing defendant to surrender to the U.S. Marshal’s Service

5    (“USMS”) before June 30, 2021 at 10:00 a.m. (CR 396.)

6          In the evening of June 29, defendant Imaad Shah Zuberi

7    (“defendant”) filed the instant motion, arguing that his diabetic

8    condition had deteriorated to the point that he could not be safely

9    transported by the U.S. Bureau of Prisons (“USBOP”) to FCI

10   Leavenworth.     (CR 397.)    Defendant requested a two-week extension to

11   his reporting date so that his physician could obtain diagnostic

12   tests including an MRI.       Defendant notes that additional delays of

13   his surrender date may be required as his condition is addressed.

14         Given the paucity of information provided by defendant in his

15   application, the ability of the USBOP to treat his medical condition,

16   and because defendant will not be transported to FCI Leavenworth

17   forthwith as claimed by defendant, the government opposes the

18   requested two-week extension.

19         The government submits the following facts for the court’s

20   consideration:

21         1.    Defendant was admitted to Arcadia Methodist Hospital on
22   June 16, 2021 and discharged on June 25, 2021.           Although defendant’s
23
     personal physician, Shaun S. Daneshrad, MD, FACC (“Daneshrad”), makes
24
     reference to “hospital discharge notes and additional information
25
     provided by Dr. Purvi Patel,” defendant elected not to include such
26
     records in his application.       (Dkt. 397, Daneshrad Declaration)
27

28
                                              1
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 4 of 14 Page ID #:7812



1          2.    Defendant’s personal physician states that on June 16,
2    defendant entered a “diabetic hyperosmotic state.”           (Daneshrad
3
     Declaration at ¶ 4.)      Defense counsel states that hospital physicians
4
     described the condition as “diabetic ketoacidosis.”            (O’Brien
5
     Declaration)     Based upon public literature, this is a serious but
6
     common and treatable condition.
7

8    (https://spectrum.diabetesjournals.org/content/15/1/28)

9          3.    The USBOP operates a 2017 Management of Diabetes plan that
10   requires a baseline evaluation and initial treatment plan for inmates
11
     with diabetes, including those with the above-described condition.
12
     The plan recognizes that it is important for the BOP to “rapidly
13
     identify and evaluate insulin-treated inmates at intake to detect
14
     those at highest risk for hypo- and hyperglycemia and diabetic
15

16   ketoacidosis.”     (https://www.bop.gov/resources/health_care_mngmt.jsp

17   and https://www.bop.gov/resources/pdfs/201703_diabetes.pdf at 5.)

18   Accordingly, the USBOP recommends “obtaining a capillary blood
19   glucose (CBG) at intake on all inmates who report being insulin
20
     dependent.”     BOP’s treatment plans include education, discussion,
21
     drug treatment instruction, self-care, regular screening and
22
     monitoring including “fasting blood glucose, A1C, lipid levels, and
23

24   kidney monitoring (BUN, creatinine, glomerular filtration rate

25   calculation.) (Id. at 6.)       BOP cases are evaluated on an individual

26   basis and at treatment decisions are patient specific.
27   (https://www.bop.gov/resources/health_care_mngmt.jsp)
28

                                               2
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 5 of 14 Page ID #:7813



1           4.       Defendant’s personal physician states that attending
2    physicians at the hospital recommended defendant obtain an MRI.
3
     (Daneshrad Declaration, ¶         9.)   On June 22, defendant requested
4
     permission to remove the ankle bracelet monitor so that the MRI could
5
     be performed.        (Dkt. 394)   The government did not oppose this
6
     application.        (Id.)   On June 23, the Court granted permission for the
7

8    bracelet’s removal so that the procedure could be performed.             (CR

9    395)        Notwithstanding the court’s order, defendant did not obtain an

10   MRI at the hospital prior to his discharge on June 25.            Defendant’s
11
     doctor states that, “Zuberi may have been able to schedule an MRI
12
     scan at the hospital, but will be seeing his neurologist instead to
13
     receive a more comprehensive level of care.” (Daneshrad Declaration,
14
     ¶ 9.)
15

16          5.       Defendant’s personal physician states that hospital

17   physicians directed that defendant should abstain from work for ten

18   days.        (Daneshrad Declaration, ¶ 4.)     Defense counsel has
19   characterized Zuberi’s discharge from the hospital as conditioned on
20
     a physician’s order to “stay on bedrest for at least ten days.”              (CR
21
     397 at 2.)        On June 28, defense counsel informed the government that
22
     defendant would be travelling to Orange County on June 29 and June
23
     30.    (O’Brien Declaration)       Defense counsel related that defendant
24

25   did indeed travel to Orange County on June 29 although he did not

26   personally drive. (O’Brien Declaration)

27          6.       According to the USBOP, defendant will not be delivered
28   forthwith from the USMS to FCI Leavenworth.           First, defendant would
                                                3
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 6 of 14 Page ID #:7814



1    be likely placed at the Metropolitan Detention Center in Los Angeles

2    (“MDC”).    Only after USBOP has an opportunity to assess defendant’s
3
     medical situation would there be a transfer to FCI Leavenworth.
4
     USBOP will conduct a medical screening of defendant’s needs and
5
     prepare a treatment plan.       Defendant should bring any medical records
6
     at time of surrender.      The USBOP can facilitate the MRI following
7

8    USBOP’s independent assessment of his needs.          Moreover, there are no

9    direct individual transfers between USBOP facilities; instead,

10   defendant would have to wait for his transfer to FCI Leavenworth
11   until a sufficient number of inmates are ready for transport.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               4
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 7 of 14 Page ID #:7815



1                             DECLARATION OF DANIEL J. O’BRIEN

2          I, DANIEL J. O’BRIEN, declare as follows:

3          1.    I am an Assistant United States Attorney (“AUSA”) in the

4    United States Attorney’s Office for the Central District of

5    California (“the USAO”) responsible for the matters of United States

6    v. Imaad Shah Zuberi, CR 19-642-VAP, and United States v. Imaad Shah

7    Zuberi, CR 20-155-VAP.

8          2.    On June 28, 2021, defense counsel informed the government

9    that defendant would be travelling to Orange County on June 29 and

10   June 30.

11         3.    Attached as Exhibit 1 are email discussions with defense

12   counsel concerning defendant’s health condition.

13         4.    On June 30, AUSA Elisa Fernandez spoke to Eliezer Ben-

14   Shmuel of the U.S. Bureau of Prisons.         Mr. Ben-Shmual advised that

15   defendant will not be delivered forthwith from the USMS to FCI

16   Leavenworth.     First, defendant would be likely placed at the

17   Metropolitan Detention Center in Los Angeles (“MDC”).            Only after

18   USBOP has an opportunity to assess defendant’s medical situation

19   would there be a transfer to FCI Leavenworth.          USBOP will conduct a

20   medical screening of defendant’s needs and prepare a treatment plan.

21   Defendant should bring any medical records at time of surrender.                 The

22   USBOP can facilitate the MRI following USBOP’s independent assessment

23   of defendant’s needs.      Moreover, there are no direct individual

24   transfers between USBOP facilities; instead, defendant would have to

25   wait for his transfer to FCI Leavenworth until a sufficient number of

26   inmates are ready for transport.

27         I declare under penalty of perjury under the laws of the United

28   States of America that the foregoing is true and correct and that

                                               5
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 8 of 14 Page ID #:7816



1    this declaration is executed at Los Angeles, California, on June 30,

2    2021.

3                                                /s/
                                           DANIEL J. O’BRIEN
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               6
Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 9 of 14 Page ID #:7817




                    EXHIBIT A
Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 10 of 14 Page ID #:7818




 From: Ram, Ashwin <aram@Steptoe.com>
 Sent: Tuesday, June 29, 2021 7:45 PM
 To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>; David Warrington (Dhillon Law)
 <DWarrington@dhillonlaw.com>
 Cc: Reyes, Angel <areyes@Steptoe.com>; Bishop, Bruce <BBishop@steptoe.com>; Robert Eatinger
 <reatinger@eatingerlaw.com>; Fernandez, Elisa (USACAC) <EFernandez1@usa.doj.gov>; Jenkins, Mack
 (USACAC) <MJenkins@usa.doj.gov>; Heinz, Judith (USACAC) <JHeinz@usa.doj.gov>; Turgeon, Evan (NSD)
 <Evan.Turgeon@usdoj.gov>; Joe Torres <Joe_Torres@cacp.uscourts.gov>; Joey Trabucco
 <Christopher_Trabucco@cacp.uscourts.gov>; Park, Hans (LA) (FBI) <hpark2@fbi.gov>; Glover Bryan J
 <Bryan.Glover@ci.irs.gov>; 'carlos.tropea@ci.irs.gov' <carlos.tropea@ci.irs.gov>
 Subject: RE: Zuberi Emergency Ex Parte Application to Extend Surrender Report Deadline

 Dan: Here is my own understanding of the basic responses to your questions below. A more detailed
 version of this information will also be covered in the medical declaration accompanying our emergency
 filing this evening. Please let us know if you will stipulate to the two-week extension request for obvious
 medical reasons. Thanks. Ashwin

 ***

         What were the medical findings while Mr. Zuberi was in the hospital?


 Imaad was admitted from June 16, 2021 to June 25, 2021 at Methodist Hospital of Southern California in
 Arcadia, CA. During the hospital stay, hospital physicians diagnosed him with diabetic ketoacidosis, acute
 respiratory failure requiring intubation, and multiple seizure episodes.


         Who ordered the MRI? Hospital physicians or his personal physician?

 A hospital physician rounding on Imaad ordered the brain MRI.

        What is the purpose of the MRI? Why didn’t Mr. Zuberi obtain the MRI at the hospital or
 promptly after his release?

 Imaad required and still requires a battery of tests to identify the root cause of his health issues that
 resulted in his hospitalization. One of the tests requested by a hospital physician was for a brain
 MRI. Imaad was not able to get the brain MRI due to the metal location monitoring bracelet. By the
 time its removal was ordered/permitted by the Court on June 23, Imaad still had to coordinate with the
 USPO for its removal and replacement after the MRI. Imaad was discharged on June 25, so the MRI
 remains to be schedule and coordinated with the USPO.

         How do you reconcile Mr. Zuberi needing bedrest with his traveling to Orange County today?

 A one-hour drive to Orange County to visit with legal counsel, with ready access to medical care, stands
 in stark contrast to the perils associated with a multi-day/week bus journey from Los Angeles to
 Leavenworth, Kansas. Imaad was not even able to drive himself to Orange County today or readily walk
 around. The details associated with Imaad’s hospitalization further underscore this point:
Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 11 of 14 Page ID #:7819




           Around 8:30pm on June 23, 2021, Imaad collapsed suddenly while having fruits at the
           dining room beside his wife and kids. His wife (Willa) called 911 immediately. During
           the 911 call, Imaad was unconscious and having seizures. Police and ambulance arrived
           within approximately 5 minutes. The paramedics told Willa that Imaad was, in fact, not
           breathing when they arrived at the scene. They tried to revive him while doing some
           quick tests. Then they told Willa that Imaad’s blood sugar was dangerously high. Finally,
           they resuscitated Imaad and took him to Methodist Hospital. The paramedics further
           indicated that if 911 was not called immediately, or if the ambulance did not arrive
           quickly, Imaad could have died. That several minutes made a huge difference between
           life and death.

           Why can’t USBOP administer the MRI? What will an additional two weeks accomplish?

 Imaad is now in the care of his personal physician, who observed a dramatic weight loss (Imaad literally
 looks emaciated) and other indicia of ill-health that is cause for real concern. As a result, Imaad’s
 personal physician has indicated that Imaad will require several additional tests to be performed with
 various specialists. The brain MRI is literally one of many tests that remain outstanding. All of which are
 now required to ensure Imaad’s safe multi-day roadway travel to Leavenworth. Depending on the
 results of the tests, additional observation and treatment may be required.

 ***
 Happy to discuss any and all of these items with you over the phone this evening, or please let me know
 if we can file the emergency request for a two-week extension of Imaad’s report date on a stipulated
 basis now. Thanks. Ashwin

 Ashwin J. Ram
 Partner
 aram@Steptoe.com


 Steptoe
 +1 213 439 9443 direct          Steptoe & Johnson LLP
 +1 213 439 9599 fax             633 West Fifth Street
                                 Suite 1900
                                 Los Angeles, CA 90071
                                 www.steptoe.com


 This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential
 and/or privileged. If you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have
 received this transmission in error, please notify the sender immediately by reply e-mail and then delete this message.




 From: OBrien, Daniel J. (USACAC) <Daniel.Obrien@usdoj.gov>
 Sent: Tuesday, June 29, 2021 6:07 PM
 To: David Warrington (Dhillon Law) <DWarrington@dhillonlaw.com>
 Cc: Ram, Ashwin <aram@Steptoe.com>; Reyes, Angel <areyes@Steptoe.com>; Bishop, Bruce
 <BBishop@steptoe.com>; Robert Eatinger <reatinger@eatingerlaw.com>; Fernandez, Elisa (USACAC)
 <elisa.fernandez@usdoj.gov>; Jenkins, Mack (USACAC) <Mack.Jenkins@usdoj.gov>; Heinz, Judith
 (USACAC) <Judith.Heinz@usdoj.gov>; Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>; Joe Torres
Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 12 of 14 Page ID #:7820




 <Joe_Torres@cacp.uscourts.gov>; Joey Trabucco <Christopher_Trabucco@cacp.uscourts.gov>; Park,
 Hans (LA) (FBI) <hpark2@fbi.gov>; Glover Bryan J <Bryan.Glover@ci.irs.gov>; 'carlos.tropea@ci.irs.gov'
 <carlos.tropea@ci.irs.gov>
 Subject: RE: Zuberi Emergency Ex Parte Application to Extend Surrender Report Deadline

 Mr. Warrington—

 Given the late hour and the reporting deadline of tomorrow at 10 a.m., I’m copying the U.S. Probation
 Office and the investigatory agencies in this reply.

 From your email, it’s not clear to me what is known about Mr. Zuberi’s current medical condition, what
 the two weeks delay might accomplish, and why he cannot be examined and treated by the Bureau of
 Prisons. Specifically, I ask the following questions:

         What were the medical findings while Mr. Zuberi was in the hospital?
         Who ordered the MRI? Hospital physicians or his personal physician?
         What is the purpose of the MRI?
         Why didn’t Mr. Zuberi obtain the MRI at the hospital or promptly after his release?
         Why can’t USBOP administer the MRI?
         How do you reconcile Mr. Zuberi needing bedrest with his traveling to Orange County today?
         What will an additional two weeks accomplish?

 Sincerely,

 --Dan

 From: David Warrington (Dhillon Law) <DWarrington@dhillonlaw.com>
 Sent: Tuesday, June 29, 2021 5:25 PM
 To: OBrien, Daniel J. (USACAC) <DOBrien@usa.doj.gov>; Fernandez, Elisa (USACAC)
 <EFernandez1@usa.doj.gov>; Jenkins, Mack (USACAC) <MJenkins@usa.doj.gov>; Heinz, Judith (USACAC)
 <JHeinz@usa.doj.gov>; Turgeon, Evan (NSD) <Evan.Turgeon@usdoj.gov>
 Cc: Ram, Ashwin <aram@Steptoe.com>; Reyes, Angel <areyes@Steptoe.com>; Bishop, Bruce
 <BBishop@steptoe.com>; Robert Eatinger <reatinger@eatingerlaw.com>
 Subject: Zuberi Emergency Ex Parte Application to Extend Surrender Report Deadline

 Counsel,

 As you are aware, Mr. Zuberi was recently hospitalized, that included several
 days in the intensive care unit, and while he was just recently discharged from
 the hospital he was advised by his physician to take bedrest and follow-up with
 his physician. That follow-up includes the MRI that has been ordered by his
 doctors.

 Mr. Zuberi’s present condition is that he has suffered significant weight loss,
 has problems with walking and balance, and is physically weak. Suffice it to
 say he is extremely ill.
Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 13 of 14 Page ID #:7821




 For these reasons, we are filing an emergency ex parte application to have Mr.
 Zuberi’s surrender date extended so that he can have the MRI and recover
 sufficiently to report in better health.

 We ask if the government is willing to agree to the relief sought by our
 application which is an extension of Mr. Zuberi’s report date for two weeks?

 Thank you,


 David A. Warrington | Partner | DHILLON LAW GROUP

 2000 Duke Street, Suite 300
 Alexandria, VA 22314
 Direct: 703.328.5369

 SAN FRANCISCO ADDRESS:
 177 Post Street, Suite 700
 San Francisco, California 94108
 Phone: 415.433.1700| Fax: 415.520.6593
 *Admitted Only in Virginia and Washington, D.C.

 STATEMENT OF CONFIDENTIALITY & DISCLAIMER: The information contained in this email
 message is attorney privileged and confidential, intended only for the use of the individual or
 entity named above. If the reader of this message is not the intended recipient, you are hereby
 notified that any dissemination, distribution or copy of this email is strictly prohibited. If you
 have received this email in error, please notify us immediately by calling (415) 433-1700 and
 delete the message. Thank you.
     Case 2:19-cr-00642-VAP Document 399 Filed 06/30/21 Page 14 of 14 Page ID #:7822


                                 CERTIFICATE OF SERVICE
 1
            I, S.Zambrano, declare:
 2
            That I am a citizen of the United States and a resident of or
 3
      employed in Riverside County, California; that my business address
 4
      is the Office of United States Attorney, 312 N. Spring Street, Los
 5
      Angeles, CA 90012; that I am over the age of 18; and that I am not a
 6
      party to the above-titled action;
 7
            That I am employed by the United States Attorney for the
 8
      Central District of California, who is a member of the Bar of the
 9
      United States District Court for the Central District of California,
10
      at whose direction I served a copy of:
11
      GOVERNMENT’S OPPOSITION TO DEFENDANT’S EMERGENCY EX PARTE
12    APPLICATION FOR TWO-WEEK EXTENSION OF REPORTING DATE DURING MEDICAL
      RECOVERY AND FURTHER TESTING; DECLARATION OF DANIEL J. O’BRIEN
13      ☐ Placed in a closed envelope for         ☐ Placed in a sealed envelope
          collection and inter-office               for collection and mailing
14        delivery, addressed as follows:           via United States mail,
                                                    addressed as follows:
15

16      ☒ By electronic mail as follows:          ☐ By facsimile, as follows:

17      DWarrington@dhillonlaw.com,

18      aram@steptoe.com,

19      Bishop@steptoe.com,

20      reatinger@eatingerlaw.com, and

21      areyes@steptoe.com

22      ☐ By messenger, as follows:               ☐ By Federal Express, as
                                                    follows:
23
            This Certificate is executed on June 30, 2021, at Riverside,
24
      California.    I certify under penalty of perjury that the foregoing
25
      is true and correct.
26
                                                    /s/
27                                             S. Zambrano
                                               Legal Assistant
28
